Carpinello, J.
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 10, 1997, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
Pursuant to a plea bargain agreement, defendant pleaded guilty to the crime of sodomy in the first degree, in full satisfaction of a four-count indictment, and was sentenced to a prison term of 8V2 to 17 years. Defense counsel now seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues that can be raised on appeal.
Upon our review of the record and defense counsel’s brief, we agree. Notwithstanding defendant’s protestations of innocence at sentencing, the record indicates that defendant entered a knowing, voluntary and intelligent plea of guilty and that he was sentenced in accordance with the plea agreement. In view of the foregoing, we affirm the judgment of conviction and grant counsel’s application to be relieved of his assignment (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Yesawich Jr. and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.